Order entered November 19, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-01539-CR

                                JERRY WILLIS, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 283rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F-1370137-T

                                         ORDER
       We GRANT Nanette Hendrickson’s March 27, 2014 motion to withdraw as attorney of

record on appeal. WE DIRECT the Clerk of the Court to remove Nanette Hendrickson as

counsel of record for appellant. We DIRECT the Clerk of the Court to send a copy of this order

and all future correspondence to Jerry Willis, #01892910, McConnell Unit, 3001 S. Emily Drive,

Beeville, Texas 78102.


                                                    /s/   DAVID L. BRIDGES
                                                          JUSTICE